DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021, has been entered.
Election/Restrictions
Applicants canceled non-elected Group I claims 1-9 thereby rendering moot the Restriction Requirement of January 2, 2020.
The Election of Species Requirement of 01/02/2020 was previously withdrawn (see paragraph 7 in the previous Office Action) as elected Group II claims 10-20 were previously found free of the prior art.
All claims have been examined on the merits.
Current Status of 16/343,645
This Office Action is responsive to the amended claims of October 7, 2021.
Claims 10-11, 13-20, and 22-27 have been examined on the merits.  Claims 10 are currently amended.  Claims 11 and 13-20 are previously presented.  Claims 22-27 are new.
Priority
Applicants identify the instant application, Serial #:  16/343,645, filed 04/19/2019, and having 1 RCE-type filing therein, as a national stage entry of PCT/US17/57761, International Filing Date: 10/21/2017, which claims Priority from U.S. Provisional Application 62/410,960, filed 10/21/2016.
The instant claims do not find support in the U.S. Provisional 62/410,960.  Therefore, the International Filing Date of October 21, 2017 is assigned as the effective filing date of the instant application.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of October 7, 2021.
The Examiner has reviewed the claim amendments and Reply of 10/07/2021.
The objection for lack of an Oath is maintained.  Applicants still have yet to file an Oath/Declaration.  See, below.
The indefiniteness rejections against claims 10-11 and 13-20 (see paragraphs 21-23 in previous Office Action) for incorrect/incomplete Markush alternative limitations is withdrawn since Applicants revised claim 10 striking “selected from the group consisting of” and keeping “comprising”.
Oath/Declaration – Maintained Objection
Applicants have not yet filed an Oath/Declaration for this application.  Applicants have until the date the issue fee payment is due to file an Oath/Declaration to avoid abandonment of this application.  See MPEP 1303.
Response to Amendment
Claim Objections
Claim 10 and 22 are objected to for containing illustrations of FI and FII but not depicting where the drug residue is attached to said FI or FII via use of a squiggly indication.  Applicants are kindly asked to include said squiggly on all illustrations of FI and FII in the claims, such as in claim 10 and 22.
Claims 11, 13-20, and 23-27 are similarly objected to as these claims refer back to claim 10 or 22 but do not remedy the rationale underpinning the objection against claims 10 or 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 22 recites the limitation "the drug forming the drug residue of the sensitizer".  There is insufficient antecedent basis for this limitation in the claim.
As drafted, the limitation "the drug forming the drug residue of the sensitizer" seen atop page 6 of claim 22 renders the metes and bounds of claim 22 undefined (hence rendering claim 22 indefinite) since the artisan does not know where (earlier in claim 22) the limitation “drug” and “drug residue” were earlier introduced.  Claim drafting requires that a limitation, especially a limitation immediately preceded by “the” be introduced with -- a -- or -- an -- earlier in the claim.  The artisan is unclear where antecedent basis to “drug” and “drug residue” are found earlier in the claim and does not know how “drug” and “drug residue” are associated with “sensitizer compound”.
Claims 23-27 are similarly rejected as indefinite since these claims refer back to claim 22 but do not remedy the rationale underpinning the indefiniteness rejection against claim 22.
Furthermore, claims 22-27 are rejected as indefinite for the same rationale (lack of antecedent basis) as the limitation “the DZ1 residue” in the third line of claim 22 page 6 is rejected as the artisan has no idea where the antecedent basis to “DZ1 residue” is earlier found/introduced in base claim 22.  
This rejection will be rendered moot once Applicants indicate how “drug” and “drug residue” are associated with “sensitizer compound” in claim 22 and how “DZ1 residue” is associated with “sensitizer compound”.  The Examiner recommends revising (1) in the second line of claim 22 on page 5 to -- (1) one or more sensitizer compound 
Claim 22 is drawn to a method of providing a kit but does not actually provide the steps needed to carryout the objective of “providing a kit”.
As drafted, the objective “providing a kit” renders the metes and bounds of claim 22 undefined (hence rendering claim 22 indefinite) since the artisan does not see where, in claim 22, there are steps (gerund [“-ing” ending] verbs) provided to carry-out the objective.
Claims 23-27 are similarly rejected as indefinite since these claims refer back to claim 22 but do not remedy the rationale underpinning the indefiniteness rejection against claim 22.
This rejection will be rendered moot once Applicants add gerunds/verbs to show what steps (currently missing) are needed to carry-out the preamble’s objective of “providing a kit”.
Conclusion
Claims 10-11 and 13-20 are objected to since the illustrations of FI and FII do not have squiggly indications showing where the drug residue bonds to FI or FII.  See “Claim Objections” section, above.
Claims 22-27 are not presently allowable as written.
Claims 10 and 22 are free of the prior art for the rationale stated within paragraphs 25-27 of the Final Office Action of 04/21/2021.
The co-pending 16/343,697 and 16/343,732 are each NOT a double patent reference against the instant claims since neither ‘697 nor ‘732 are drawn to “TKI” or “tyrosine kinase inhibitor” according to instant claims 10 and 22 and/or any of the specific TKIs of instant claims 14 or 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625